Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with HYE IN LEE on 6/7/2021.
1. Claim 8 has been amended as below:
The display device of claim 1, wherein the barrier layer has a lamination structure including an inorganic layer and an organic layer alternately arranged.

Election/Restrictions
Claims 1, 20-21 and 36 are allowable. The restriction requirement between Species I-V, as set forth in the Office action mailed on 1/18/2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Species II-V is withdrawn.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.


Allowable Subject Matter
Claims 1-9, 11-16, 20-27, 29-39 are allowed.
Regarding claim 1 or claim 20 or claim 21 or claim 36, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “the chemically self-healing material including a self-healing polymer gel including diarylbenzofuranone (DABBF) that reversibly dissociates to an arylbibenzofuranone radical due to a dynamic covalent bond” when taken in combination with all the remaining limitations of the independent claim.

The following is an examiner’s statement of reasons for allowance:  

US 2015/0221895 A1 (“Sato”) and US 2019/0359764 A1 (“Pan”) are hereby cited as the closest prior art. Figure 1-3 of Sato discloses display device with substrate, thin film transistor, first electrode, second electrode, barrier layer and Pan teaches organic layer including a chemically self-healing material.
However, the above prior arts by themselves or in combination with other arts does not teach: ”the chemically self-healing material including a self-healing polymer gel including diarylbenzofuranone (DABBF) that reversibly dissociates to an arylbibenzofuranone radical due to a dynamic covalent bond” , for claim 1 or claim 20 or claim 21 or claim 36. Thus, the applicant’s claims are determined to be novel and non-obvious.
For these reasons, independent claims 1, 20, 21 and 36 are allowed.
Dependent claims 2-9, 11-16, 22-27, 29-35 and 37-39  are allowed as those inherit the allowable subject matters from claim claims 1, 20, 21 and 36.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASIUL HAIDER whose telephone number is (571)272-1554.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303) 297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WASIUL HAIDER/Examiner, Art Unit 2819